DETAILED ACTION
This Office action is in response to the filing of this application on 02 September 2020.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Since a copy of the Taiwan Office action, dated 05 March 2021, was not included with the Information Disclosure Statement (IDS) filed on 24 March 2021, it could not be considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US PG pub. 20190333923 A1.
With respect to claim 1, Kim discloses a stacked structure (ST, fig. 4C); a tubular element (element such as USP1 a cylindrical element, fig. 5A and 3B, see paragraph [0065]) comprising a dummy channel layer (USP1, fig. 5A) and penetrating the stacked structure (ST, fig. 4C); a conductive pillar (PAD1/PAD2, fig. 4C) enclosed by the tubular element (element such as USP1 a cylindrical element, fig. 5A and 3B) and extending beyond a bottom surface of the dummy channel layer (USP1, fig. 5A), and memory cells (CS, fig. 4C) in the stacked structure (ST, fig. 4C) and electrically connected to the conductive pillar (PAD1/PAD2, fig. 4C).

With respect to claim 3, Kim discloses wherein the tubular element (element such as USP1 a cylindrical element, fig. 5A and 3B) further comprises a memory film (BLK, fig. 4C), wherein the dummy channel layer (USP1, fig. 5A) is between the memory film (BLK, fig. 4C) and the conductive pillar (PAD1/PAD2, fig. 4C).
With respect to claim 4, Kim discloses wherein the memory film (BLK, fig. 4C) has a tubular shape (as shown in figure 3B a cylindrical shape). 
With respect to claim 5, Kim discloses wherein the tubular element (element such as USP1 a cylindrical element, fig. 5A and 3B) further comprises an insulating film (VI1, fig. 5A) between the conductive pillar (PAD1/PAD2, fig. 4C) and the dummy channel layer (USP1, fig. 5A).
With respect to claim 6, Kim discloses wherein the insulating film (VI1, fig. 5A) has a tubular shape (as shown in figure 3B a cylindrical shape).
With respect to claim 7, Kim discloses wherein the conductive pillar (PAD1/PAD2, fig. 4C) is functioned as a bit line contact (BL, fig. 4C), a source line contact, or a word line contact for the memory cells (CS, fig. 4C).
With respect to claim 8, Kim discloses wherein the dummy channel layer (USP1, fig. 5A) has a tubular shape (as shown in figure 3B a cylindrical shape).
With respect to claim 9, Kim discloses a semiconductor device (PTR, fig. 4A) below and electrically connected to a lower conductive pillar (PAD1/PAD2, fig. 4C) end of the conductive pillar (PAD1/PAD2, fig. 4C).
With respect to claim 10, Kim discloses wherein the semiconductor device (PTR, fig. 4A) comprises a bit line switch (switching such as the SST1 string selection transistors) or a source line switch.
With respect to claim 11, Kim discloses wherein the semiconductor device (PTR, fig. 4A) comprises an active device and/or a passive device (PS, fig. 4A).

With respect to claim 13, Kim discloses a conductive layer (ICS, fig. 4A) above and electrically connected between the memory cells (CS, fig. 4C) and an upper conductive pillar (PAD1/PAD2, fig. 4C) end of the conductive pillar (PAD1/PAD2, fig. 4C).
With respect to claim 14, Kim discloses wherein the conductive pillar (PAD1/PAD2, fig. 4C) is functioned as a bit line contact (BL, fig. 4C) or a source line contact.
With respect to claim 15, Kim discloses wherein the conductive layer (ICS, fig. 4A) comprises a local bit line and a global bit line, and the local bit line is electrically connected to the global bit line through the conductive pillar (PAD1/PAD2, fig. 4C) in the insulating stacked structure (ST, fig. 4C).
With respect to claim 16, Kim discloses a semiconductor device (PTR, fig. 4A) below, wherein the local bit line is electrically connected to the global bit line through the semiconductor device (PTR, fig. 4A) and the conductive pillar (PAD1/PAD2, fig. 4C) in the insulating stacked structure (ST, fig. 4C).
With respect to claim 17, Kim discloses wherein the stacked structure (ST, fig. 4C) comprises an insulating stacked structure (ST, fig. 4C), the memory device further comprises a lower conductive structure below or under the insulating stacked structure (ST, fig. 4C) and column structures, each of the column structures comprises the tubular element (element such as USP1 a cylindrical element, fig. 5A and 3B) and the conductive pillar (PAD1/PAD2, fig. 4C), and passes through the insulating stacked structure (ST, fig. 4C), lower conductive pillar (PAD1/PAD2, fig. 4C) ends of the conductive pillar (PAD1/PAD2, fig. 4C)s are electrically connected to each other by the lower conductive structure.
With respect to claim 18, Kim discloses wherein the stacked structure (ST, fig. 4C) comprises a staircase structure (as shown in figure 4A) comprising conductive stair layers (EL stair in PAD2 and VP2 region, fig. 4A), the memory device further comprises a conductive plug (CPLG, fig. 4A) electrically connected and disposed on one conductive stair layer of the conductive stair layers (EL stair in PAD2 and VP2 region, fig. 4A), wherein the tubular element (element such as USP1 a cylindrical element, fig. 5A 
With respect to claim 19, Kim discloses wherein the tubular element (element such as USP1 a cylindrical element, fig. 5A and 3B) and the conductive pillar (PAD1/PAD2, fig. 4C; TPLG, fig. 4A) further pass through another conductive stair layer below the one conductive stair layer.
With respect to claim 20, Kim discloses a conductive layer (ICS, fig. 4A) above and electrically connected between the conductive plug (CPLG, fig. 4A) and the conductive pillar (PAD1/PAD2, fig. 4C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822